April 8, 1993         [NOT FOR PUBLICATION]
                    UNITED STATES COURT OF APPEALS
                        FOR THE FIRST CIRCUIT
                                             

No. 92-2163

                   NATIONAL LABOR RELATIONS BOARD,

                             Petitioner,

                                  v.

                     OPTICA LEE BORINQUEN, INC.,

                             Respondent.

                                             

           ON PETITION FOR ENFORCEMENT OF AN ORDER OF THE 

                    NATIONAL LABOR RELATIONS BOARD

                                             

                                Before

                    Cyr and Boudin, Circuit Judges,
                                                  

                  and Burns,* Senior District Judge.
                                                   

                                             

     Frederick   C.  Havard,  Supervisory   Attorney,  National  Labor
                           
Relations  Board,  with  whom  Marilyn O'Rourke,  Attorney,  Jerry  M.
                                                                      
Hunter,  General  Counsel,  Yvonne  T. Dixon,  Acting  Deputy  General
                                            
Counsel, Nicholas E. Karatinos,  Acting Associate General Counsel, and
                              
Aileen A. Armstrong, Deputy  Associate General Counsel, were  on brief
                   
for petitioner.
     John  F. Conrad Rodriguez and  Lespier & Munoz-Noya  on brief for
                                                        
respondent.

                                             

                                             

                    

*Of the District of Oregon, sitting by designation.

          Per Curiam.    Appellant  Optica  Lee  Borinquen  ("Optica")
          Per Curiam.
                    

challenges, as moot,  a National Labor Relations Board  ("NLRB") peti-

tion for enforcement of a "cease and desist" order entered November 5,

1991.  We grant enforcement and assess double costs against Optica.

                                  I.

          Optica  owns 32  optical stores  in Puerto  Rico.   In 1989,

after  a change in management, Optica proposed certain changes in work

rules for optometrists at  its stores.  The optometrists  responded by

organizing  a union,  Federacion  de Optometras  de Puerto  Rico ("the

Union").    Optica's management  campaigned  aggressively against  the

Union, and several employees were terminated or  transferred in appar-

ent reprisal  for their organizing activities.  Despite these tactics,

the  Union won its representation election and was certified on Novem-

ber 3, 1989.  Ignoring the election results, and refusing to negotiate

with the Union, Optica went  ahead with its new work rules.  The Union

filed an unfair labor practice complaint.

          On November  5, 1991, an  administrative law judge  issued a

"cease and desist" order  requiring Optica, inter alia, (1)  to termi-
                                                      

nate its harassment of pro-Union employees;  (2) to reinstate the work

rules that  existed  before the  Union  was designated  as  bargaining

representative;   (3) to notify the Union,  and bargain in good faith,

before making changes in these work rules;   (4) to post the order  in

all  stores;  and (5) to offer certain discharged employees reinstate-

ment  and back  pay.  An  NLRB appeals  panel adopted  the order, with

minor changes, on May 26, 1992.

          On  October 5, 1992, the NLRB filed the instant petition for

enforcement of the order.  Optica resists.  It does  not challenge the

ALJ's  findings, or the statutory  or equitable bases  for the Board's

enforcement  petition, but asserts that it has complied with the order

to  the extent possible, and that any remaining areas of noncompliance

stem from  the Union's own  failure to  cooperate.  By  virtue of  its

"substantial compliance" with the terms of the order, Optica suggests,

the NLRB enforcement proceeding is moot.

                                 II.

          Optica's  petition  is  frivolous.   As  the  Supreme  Court

repeatedly has  ruled, see NLRB  v. Raytheon  Co., 398 U.S.  25, 26-27
                                                 

(1970); NLRB v. Mexia Textile Mills, Inc., 339 U.S. 563, 567 (1950), a
                                         

"cease and desist" order targeting unlawful behavior (e.g., refusal to
                                                          

bargain in good faith) "is not made moot by the employer's abandonment

. . . of the unlawful activity."  NLRB v. P*I*E Nationwide,  Inc., 894
                                                                 

F.2d 887,  890 (7th Cir. 1990).   The First Circuit  has endorsed this

rule in several  published opinions.  See,  e.g., NLRB v. Pearl  Book-
                                                                      

binding Co.,  517 F.2d  1108, 1114 (1st  Cir. 1975)  ("[F]or the  time
           

being, at least, the company is  complying [with the NLRB order.  But]

the  Company has not  conceded the illegality of  its conduct, and the

Board's orders  impose requirements  which the company  might at  some

                                  3

future time disavow.  The case is not moot[,] nor does present compli-

ance deprive this court of power to decide the disputed issues");  see
                                                                      

also NLRB v.  Local 1445, United Food & Comm'l  Workers, 647 F.2d 214,
                                                       

217-18  (1st Cir. 1981) ("the Union's cessation of its illegal activi-

ties does  not render [an  NLRB enforcement action]  moot") (citations

omitted).

          It  is true  that  certain cases  support  the denial  of  a

petition  for enforcement when a party can establish that there is "no

reasonable  expectation that a wrong will be repeated."  United States
                                                                      

v. W.T. Grant Co., 345 U.S. 629, 633 (1953);  NLRB v. Jones & Laughlin
                                                                      

Steel Corp., 331 U.S. 416,  428 (1947);  Local 1445, 647 F.2d  at 218.
                                                   

But even  if Optica has complied  to the fullest extent  possible with

the NLRB order, as it asserts, mere compliance with the  provisions of

a cease  and desist  order would not  implicate this exception  to the

rule.   As numerous courts  have recognized, an  employer's compliance

may be temporary, and  noncompliance may resume if enforcement  is not

ordered by the court of appeals.   See P*I*E, 894 F.2d at 890  (citing
                                            

Olin  Industries, Inc. v.  NLRB, 72 F.Supp. 225,  229 (D. Mass. 1947))
                               

(noting that "a remedial order issued by the Labor Board  is not self-

executing, [and] the respondent  can violate it with impunity  until a

court of  appeals issues an order  enforcing it").  "The  Act does not

require  the Board to play  hide-and-seek with those  guilty of unfair

labor practices."  Mexia Textile Mills, 339 U.S. at 568.
                                      

          Optica's brief seems to suggest that "there is no reasonable

expectation that a wrong will be repeated" because Optica "had differ-

                                  4

ent legal representation" at  the time the violations  were committed.

The identity of the  company's counsel is irrelevant.   The management
                                                                      

of the company remains the same, and

          the company's  refusal to bargain and  furnish in-
          formation has  been seen [by the Board] as part of
          a studied effort to erode the union's position and
          insulate  employees  from  their bargaining  agent
          .... On  this  history the  Board  may  reasonably
          desire the finality of  judicial resolution of its
          own decisions as well as a court order to serve as
          a  pointed  deterrent  against resumption  of  the
          illegal practices.

Pearl Bookbinding, 517 F.2d at 1114.
                 

          We  grant enforcement of the  NLRB order.   Double costs and

reasonable  attorney fees of $ 500  are assessed against  Optica.  See
                                                                      

Fed. R. App. P.  38;  Palmas Del Mar  Co. v. NLRB, 797 F.2d  39, 40-41
                                                 

(1st Cir. 1986); NLRB v. Bedford Discounters, Inc., 484 F.2d  923, 923
                                                  

(1st Cir.  1973);  NLRB  v. Smith & Wesson,  424 F.2d 1072,  1073 (1st
                                          

Cir. 1970).

          So ordered.
                    

                                  5